Anderson, J.,
delivered the opinion of the court.
The appellee, Mrs. Emma Granong, sued the appellant, the Southern Railway Company, for personal injuries, and recovered a judgment, from which appellant prosecutes this appeal.
The giving of instructions Nos. 1, 2, and 3 for appellee is assigned as- error. By these instructions the jury was directed, in substance, to return a verdict in favor of appellee, if the evidence showed she was injured in the manner set out in the declaration. This was error. The jury was entitled to have the law of the case, as given by the court, written out in full in the instructions. To *544require the jury to resort to the pleadings in the ease, to patch up and piece out the instructions, is calculated to confuse and mislead them. In many cases the pleadings :set out the cause of action and the defense thereto with such prolixity that it would be exceedingly difficult for the jury, by reference to them, to extract therefrom the ■allegations sought to be incorporated in the instructions; in fact, cases arise where one learned in the law would have much difficulty in so doing. It is manifest that in such cases instructions so drawn would be most prejudicial to the rights of the opposite party.
However, in the case in hand, we find that the error .in these instructions was without prejudice to the appellant, for two reasons: First, in other portions of these instructions the facts-necessary for the jury to believe, in order to render a verdict for the appellee, are sufficiently set- out; second, it happens in this particular case that the facts on which the cause of action is grounded ■are so set out in the declaration that the jury could readily refer to it and ascertain what the court meant by the instructions.
We find no merit in the other assignments of error. We make these observations in reference to instructions given in this form, in view of the fact that such practice is becoming quite common. Affirmed.